NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                        13-4104
                                     _____________


                                   FRANCINE COLE,
                         Individually and as Co-Administrator of
                              the Estate of Bevelyn D. Cole,
                                                     Appellant

                                             v.

             GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

                     On Appeal from the United States District Court
                            for the District of New Jersey
                                  (No. 2-11-cv-01026)
                         District Judge: Hon. Jose L. Linares

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 November 21, 2014

         Before: CHAGARES, HARDIMAN, and SHWARTZ, Circuit Judges.

                                (Filed: December 4, 2014)
                                      ____________

                                        OPINION*
                                      ____________

CHAGARES, Circuit Judge.

       After the death of her sister Bevelyn D. Cole (“Bevelyn”), Francine Cole (“Cole”)

brought a law suit pursuant to the Employee Retirement Income Security Act (“ERISA”),

*
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
29 U.S.C. § 1001, et seq., challenging Guardian Life Insurance Company of America’s

(“Guardian”) denial of an accidental death benefit. Cole now appeals the District Court’s

grant of summary judgment to Guardian and its subsequent denial of Cole’s motion for

reconsideration. For the reasons that follow, we will affirm the judgment of the District

Court.

                                               I.

         We write exclusively for the parties and therefore set forth only those facts that are

necessary to our disposition. Bevelyn worked at the Bonnie Brae School, where

Guardian provides two forms of life insurance – a Basic Life benefit and an Accidental

Death benefit – to employees under the Bonnie Brae Group Insurance Plan (“the Plan”).

Guardian is a fiduciary of the Plan and has authority to determine eligibility for Basic

Life and Accidental Death claims. Bevelyn enrolled in the plan on September 2, 2004.

Bevelyn’s enrollment form designates her nephews, Joseph Cole (“Joseph”) and George

Johnson (“George”), as her beneficiaries under the Plan. It is undisputed that when

Bevelyn died, on June 19, 2005, neither Bevelyn’s estate (“the Estate”) nor Cole was

named as a beneficiary.

         On October 9, 2007, Cole notified Guardian in writing of Bevelyn’s death. Cole

was a co-administrator of the Estate, and in October and December, Cole sent notice to

Guardian that “the [E]state may file an action to override the beneficiaries to place the

funds into a trust account until they reach a certain age” and asked Guardian to “refrain

from processing a death claim at this time.” Appendix (“App.”) 373. She notified

Guardian that she was “contesting the signature” on the enrollment form and asked that

                                               2
Guardian “withhold any benefits payable.” Id. On January 14, 2008, Cole wrote to

Guardian that the “Estate is not submitting a claim for the proceeds at this time . . . .” Id.

       Bevelyn’s death obliged Guardian to pay a Basic Life benefit of about $69,000,

including interest. On December 13, 2007, Guardian received Group Life Claim Forms

signed by George and Joseph. App. 376. Guardian initiated an interpleader action

regarding the Basic Life benefit on July 8, 2008 in the United States District Court for the

District of South Carolina, joining Cole, the Estate, the co-administrator of the Estate,

George, and Joseph. The court granted Guardian’s motion for interpleader relief and

released and discharged it from all claims. On March 6, 2009, Cole, George, and Joseph

– the remaining parties in the interpleader action – reached a settlement whereby each

would receive “a one[-]third equal division of the insurance proceeds” for the Basic Life

benefit, as well as a one-third division of the Accidental Death benefit, “should Guardian

approve the insurance claim . . . .” Cole Br. 11. The settlement agreement did not

address who was a beneficiary under the Plan. App. 350-51.

       Guardian subsequently denied the Accidental Death benefit claim, and on

February 23, 2011, Cole filed an action in the District of New Jersey challenging the

denial and the process by which Guardian notified the parties of the denial. Guardian

filed a motion for summary judgment arguing, inter alia, that Cole did not have standing

to sue under ERISA’s civil enforcement provision, 29 U.S.C. § 1132(a)(1)(B). The

District Court granted the motion for summary judgment on the ground that Cole lacked

standing, and it subsequently denied Cole’s motion for reconsideration. Cole timely

appealed.

                                              3
                                            II.

       The District Court had jurisdiction pursuant to 29 U.S.C. 1132(e)(1), and we have

appellate jurisdiction under 28 U.S.C. § 1291.

       We exercise plenary review over the District Court’s grant of summary judgment,

applying the same standard the District Court applied. Curley v. Klem, 298 F.3d 271,

276 (3d Cir. 2002). That is, we “grant summary judgment if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). In doing so, “we view all evidence in the light

most favorable to the non-moving party.” Kurns v. A.W. Chesterton Inc., 620 F.3d 392,

395 (3d Cir. 2010).

       We review the District Court’s denial of the motion for reconsideration for abuse

of discretion, but we review underlying legal determinations de novo and factual

determinations for clear error. Howard Hess Dental Labs. Inc. v. Dentsply Int’l, Inc., 602

F.3d 237, 246 (3d Cir. 2010).

                                            III.

       Cole devotes most of her brief, including the entire argument section, to the

contention that she has standing1 because “[t]he interpleader action in the South Carolina


1
  It is not clear from Cole’s briefing whether she contends that she or the Estate is the
beneficiary. She frames the question as whether “Appellant/Plaintiff has standing as a
beneficiary . . . .” Cole Br. 2. Cole brought the District Court action “Individually, and
as Co-Administrator of the Estate of Bevelyn D. Cole,” id. at 1, so “Appellant/Plaintiff”
could refer to either Cole or the Estate. But she also maintains that she has status as a
beneficiary because the Plan “provide[s] for standing to an Estate as a beneficiary under
the plan if there is no other beneficiary at the time of the insured’s death,” id. at 4,
suggesting that in her view, the Estate is the beneficiary. Under the Plan, if there is no
                                             4
District Court finally determined that the Appellant/Plaintiff is a proper beneficiary under

the ERISA Plan as the Law of the Case,” Cole Br. 19, and that in finding that neither

Cole nor the Estate was a beneficiary, the District Court “failed to properly apply

principles of Res Judicata, Collateral Estoppel and Judicial Estoppel . . . .” Id. at 18. In

the statement of the case, Cole also argues that she has standing because she or the Estate

“is the beneficiary if there are no other named beneficiaries . . . .” Id. at 4. We will

consider each of these arguments in turn.

                                              A.

       Under ERISA’s civil enforcement provision, 29 U.S.C. § 1132, “a participant or

beneficiary” may bring a civil action “to recover benefits due to him under the terms of

his plan, to enforce his rights under the terms of the plan, or to clarify his rights to future

benefits under the terms of the plan,” 29 U.S.C. § 1132(a)(1)(B). As we have stressed,

“[b]y its terms, standing under the statute is limited to participants and beneficiaries.”

Pascack Valley Hosp. v. Local 464A UFCW Welfare Reimbursement Plan, 388 F.3d

393, 400 (3d Cir. 2004). A beneficiary is “a person designated by a participant, or by the

terms of an employee benefit plan, who is or may become entitled to a benefit

thereunder.” 29 U.S.C. § 1002(8).



named beneficiary at the time of the insured’s death, Guardian will pay benefits to, inter
alia, “your estate” or “your brothers and sisters.” App. 368. It therefore seems that Cole
could argue that either she or the Estate should have been the beneficiary. The District
Court addressed both possibilities, see, e.g., Cole v. Guardian Life Ins. Co., No. 11-1026,
2013 WL 4039025, at *9 (D.N.J. Aug. 7, 2013) (“there is simply no evidence in the
record showing that Plaintiff (or decedent’s estate) were . . . designated as beneficiaries
under the Plan.”), and we will do the same.
                                               5
       Cole does not contest that only participants and beneficiaries may sue under 29

U.S.C. § 1132(a)(1)(B). Instead, she argues that she is a beneficiary because, as she

contends, the South Carolina action “finally determined that the Appellant/Plaintiff is a

proper beneficiary under the ERISA Plan,” Cole Br. 6, and that this finding has collateral

estoppel effect, precluding a determination that she or the Estate is not a beneficiary.

       Collateral estoppel bars a party to an earlier action from litigating an issue in a

later action if: “(1) the identical issue was previously adjudicated; (2) the issue was

actually litigated; (3) the previous determination was necessary to the decision; and (4)

the party being precluded from relitigating the issue was fully represented in the prior

action.” Raytech Corp. v. White, 54 F.3d 187, 190 (3d Cir. 1995).

       In spite of Cole’s assertions to the contrary, the issue of whether she or the Estate

was a beneficiary of the Plan was not “actually litigated and determined by a valid and

final judgment,” Jean Alexander Cosmetics, Inc. v. L’Oreal USA, Inc., 458 F.3d 244, 249

(3d Cir. 2006) (quotation marks omitted), in the South Carolina action. That action

ended with a settlement agreement that controlled the division of the Basic Life benefit,

but as described above, it made no mention of who was a beneficiary under the Plan. See

App. 351. Cole’s argument that “[i]n the Interpleader Action, Appellee/Defendant itself

acknowledged in paragraph 4 of the Interpleader Complaint that ‘Guardian cannot

determine the proper beneficiary of the Basic Life Plan Benefits,’” Cole Br. 21, is

irrelevant, for the settlement agreement explicitly provides that “[n]othing herein shall be

deemed as an admission of, or concession to, any matter alleged in the pleadings . . . .”

App. 351.

                                              6
       The issue of whether Cole or the Estate was a beneficiary under the Plan was not

actually litigated or decided in the South Carolina action, and so collateral estoppel does

not compel a finding that Cole has standing as a beneficiary based on that action.

Because George and Joseph were the sole beneficiaries named on the enrollment form,

and they were alive when Bevelyn died, they are the beneficiaries, not Cole or the Estate,

and the South Carolina action does not preclude such a finding.2

                                              B.

       Cole also argues that either she or the Estate has standing as a beneficiary under

the Plan, because “Appellant/Plaintiff . . . is the beneficiary if there are no other named

beneficiaries . . . .” Cole Br. 4. She contends that the enrollment form naming Joseph

and George as beneficiaries is fraudulent and therefore invalid. She argues the form is

fraudulent because “it was not filled out correctly.” Id. For example, “the date of the

insured’s signature is incorrectly listed as her birthdate instead of the date of her

signature,” and “the decedent, who was a meticulous and qualified teacher, would not

have made such mistakes in filling out the enrollment form . . . .” Id. at 4-5.

       Cole points to no evidence in the record of fraud, relying only on this highly

speculative and unsupported conjecture. We agree with the District Court that based on


2
  Cole asserts that the South Carolina action has res judicata effect, which we construe as
issue preclusion in this context. As the Supreme Court explained in Taylor v. Sturgell,
553 U.S. 889, 892 (2008), “[t]he preclusive effect of a judgment is defined by claim
preclusion and issue preclusion, which are collectively referred to as ‘res judicata.’” Id.
at 892. Issue preclusion “bars successive litigation of an issue of fact or law actually
litigated and resolved in a valid court determination essential to the prior judgment . . . .”
Id. (quotation marks omitted). Cole also makes a judicial estoppel argument. For the
reasons set forth above, both arguments are unavailing.
                                               7
this evidence, no reasonable juror could have concluded that the enrollment form was not

authentic.

                                             C.

       We turn to Cole’s appeal of the District Court’s denial of her motion for

reconsideration. Reconsideration is warranted where there is a need “to correct manifest

errors of law or fact or to present newly discovered evidence.” Max’s Seafood Café v.

Quinteros, 176 F.3d 669, 677 (3d Cir. 1999) (citing Harsco Corp. v. Zlotnicki, 779 F.2d

906, 909 (3d Cir.1985)). A party seeking reconsideration must show at least one of the

following: “(1) an intervening change in the controlling law; (2) the availability of new

evidence that was not available when the court granted the motion for summary

judgment; or (3) the need to correct a clear error of law or fact or to prevent manifest

injustice.” Id. The motion for reconsideration in this case merely restated Cole’s earlier

arguments regarding the allegedly fraudulent nature of the enrollment form, see Cole Br.

in Support of Motion for Reconsideration 2, and her collateral estoppel argument. See id.

at 3. Cole’s motion included none of the factors we described in Max’s Seafood Café as

warranting reconsideration, and the District Court did not abuse its discretion in denying

Cole’s motion.

                                            IV.

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                              8